Citation Nr: 0738126	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  99-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to service connection for monoclonal 
gammopathy and monoclonal paraproteinemia, claimed as due to 
exposure to herbicide agents.

3.  Evaluation of bilateral hearing loss, currently rated 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).

Several of the veteran's claims were previously before the 
Board and remanded in January 2004.  In an August 2005 rating 
decision, the RO granted entitlement to individual 
unemployability.  This is a full grant of the benefit sought 
on appeal as to this issue, and it is no longer before the 
Board.  In March 2007, VA granted entitlement to service 
connection for Meniere's syndrome with otitis media.  Since 
this also represents a full grant of the benefit sought on 
appeal as to these issues, they are no longer before the 
Board.  In addition, the Board's January 2004 remand listed 
that the veteran separately claimed increased ratings for his 
right and left ear hearing loss.  Since these disabilities 
are to be considered together when rated, the Board has 
combined these issues here.  Therefore, the Board will 
confine this discussion to the issues as set forth above.

In June 2000, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In July 2007, 
the veteran testified before the undersigned.  Transcripts of 
both hearings are associated with the claims file.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder was 
denied in a September 1991 rating decision.  The veteran was 
notified of the decision that same month, and an appeal of 
the decision was not initiated.

2.  The evidence regarding a bilateral knee disorder, which 
was added to the record since the September 1991 rating 
decision, is cumulative and redundant, it does not raise a 
reasonable possibility of substantiating the claim, nor does 
it, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.

3.  Monoclonal gammopathy and monoclonal paraproteinemia, 
first documented more than 30 years after service discharge, 
are not attributable to service, including herbicide 
exposure.

4.  The April 1999 VA audiological examination report, which 
shows the most hearing loss of all examinations, showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
(Hz) that averaged 47 decibels in the veteran's service-
connection right ear, with a speech recognition of 92 
percent, corresponding to Level I hearing.  Pure tone 
thresholds averaged 39 decibels in the veteran's service- 
connected left ear, with speech recognition of 88 percent, 
corresponding to Level II hearing.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1991 rating 
decision, which denied service connection for a bilateral 
knee disorder is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  Monoclonal gammopathy and monoclonal paraproteinemia were 
not incurred in or aggravated by service, nor may they be 
presumed to have been incurred therein, and are not due to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2007).

3.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
April 1999, prior to the enactment of the VCAA.  The Court 
acknowledged in Pelegrini v. Principi, supra, that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial agency of original jurisdiction (AOJ) 
decision, the AOJ did not err in not providing such notice.  
Rather, the veteran has the right to content complying notice 
and proper subsequent VA process.  Pelegrini, at 120.

A letter dated in November 2002 told the veteran why his 
previous claim of entitlement to service connection for a 
bilateral knee disorder was denied.  Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).

A letter dated in May 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to inform the RO of any other evidence or 
information he believed would support his claims.  The 
veteran was also informed that the evidence needed to show 
that his service-connected disability had gotten worse and 
that his claims for service connection were related to his 
active duty.  He was told what constituted new and material 
evidence to reopen his claim.  He was asked to send the RO 
any evidence in his possession that pertained to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran received such notification in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Knee

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The veteran's application to reopen his claim of entitlement 
to service connection for a knee disorder was denied by the 
RO in September 1991.  The RO determined that no new and 
material evidence had been submitted to reopen the claim.  
Entitlement to service connection for a knee disorder was 
originally denied in October 1968 because, although the 
veteran was seen several times during service for subjective 
complaints regarding his knees, no diagnosis was ever given, 
and the veteran's knees were currently negative on 
examination.  The veteran's knees were again noted to be 
normal in a July 1970 RO rating decision.  The veteran's 
claim was denied by the Board in December 1970 because he had 
no currently diagnosed knee disability.  The RO again 
adjudicated the veteran's claim in May 1985 and determined 
that, while current records did show internal derangement of 
the right knee and mild synovitis of the left knee, no new 
and material evidence had been submitted to show in-service 
incurrence or aggravation of a knee disability.

The evidence associated with the claims file at the time of 
the last denial in September 1991 includes the veteran's 
service medical records.  They show the veteran complained of 
knee pain several times.  He was initially diagnosed with 
synovitis, secondary to trauma.  Later records indicate the 
physician doubted whether the veteran's complaints were real 
and recommended he build up his quadriceps muscles.  X-rays 
were normal.  On separation in June 1968, the veteran's lower 
extremities were normal.  His knee trouble was noted and said 
to have been treated with exercises, and there were no 
complications and no sequelae.

Post-service, a July 1968 VA outpatient record shows the 
veteran complained of pressure and sensation in the medial 
aspect of his right knee, after walking for any length of 
time.  There was no swelling or pain.  Examination of the 
right knee was not remarkable and was entirely asymptomatic.

In August 1968, the veteran underwent VA examination.  He 
indicated that he injured his knee in 1964 during service.  
Since then, he complained of weakness, pain, and giving way.  
He currently complained that if he exercised too much, his 
knee felt bloated and weak.  Examination of the right knee 
was entirely negative.  The diagnosis was a history of a 
right knee injury, with a current negative examination.

In March 1970, the veteran again underwent VA examination.  
The right knee showed no deformity, tenderness, or swelling.  
X-rays were normal.  The diagnosis was a history of a right 
knee injury with no residuals found.

A December 1983 VA outpatient record shows the veteran 
complained of pain and swelling in both knees with no recent 
injury reported.  He stated he had surgery in 1980, however, 
the records showed arthroscopy with no findings.

A May 1984 VA record shows the veteran underwent right knee 
arthroscopy and was diagnosed with internal derangement of 
the right knee.

A February 1985 VA record shows the veteran underwent left 
knee arthroscopy that same month.

A March 1985 VA record indicates the veteran was diagnosed 
with mild, proliferative synovitis of the left knee following 
his arthroscopy.

Evidence added to the claims file following the September 
1991 RO rating decision includes June 1987, January 1988, and 
August 1988 VA outpatient records showing the veteran 
complained of knee pain.

A February 1992 VA outpatient record shows the veteran was 
status post scopes of both knees.  The impression was 
patellofemoral syndrome.

VA outpatient records dated from April to December 1992 show 
the veteran complained of bilateral knee pain.  He was 
diagnosed with patellofemoral chondromalacia.  X-rays were 
negative for degenerative joint disease.

November 1994 to May 1996 VA outpatient records indicate the 
veteran complained of bilateral knee pain.  He was diagnosed 
with mild degenerative joint disease beginning in November 
1995.

A September 2002 VA outpatient treatment record shows the 
veteran complained of pain in his knees when walking.  X-rays 
were essentially normal except for very mild patellofemoral 
degenerative joint disease.

In July 2007, the veteran testified that he was scheduled for 
knee surgery in two weeks.  The undersigned held open the 
record for the veteran for 60 days, so that he could submit 
any additional evidence.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder.  Specifically, at the time of the 
previous denial, the evidence had established that the 
veteran complained of knee pain in service and was diagnosed 
with a bilateral knee disorder post-service.  The evidence 
had not established that a currently diagnosed knee disorder 
was related to some event in service.  Evidence added to the 
claims file, including numerous VA outpatient and surgical 
records showing current treatment, does not relate to the 
unestablished fact of whether the veteran's knee disorder is 
related to his active service.  The evidence is duplicative 
of evidence already in the claims file showing a diagnosis of 
a current bilateral knee disorder.  Any lay statements from 
the veteran asserting that his knee pain began when he was 
injured in service are duplicative of statements he had 
already given in the record, and such evidence is cumulative.  
While the veteran indicated during his hearing that he was to 
undergo knee surgery, the undersigned allowed 60 days for the 
veteran to submit additional evidence, and he has not.  
Furthermore, additional evidence showing current treatment 
for the veteran's knees would only duplicate evidence already 
in the claims file and would not provide a basis upon which 
the Board could reopen the veteran's claim.

In addition, while added evidence does show a diagnosis of 
degenerative joint disease of the veteran's knees, it does 
not show such a diagnosis within one year of separation.  
Therefore, there is no new and material evidence added to the 
record to show that the veteran warrants presumptive service 
connection for his claimed disorder.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).

In summary, the Board finds that no new and material evidence 
has been received in conjunction with the claim to reopen 
and, therefore, the veteran's claim of entitlement to service 
connection for a bilateral knee disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the 
Board has found that no new and material evidence has been 
submitted, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, supra.


Monoclonal Gammopathy and Monoclonal Paraproteinemia

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The veteran has contended that his monoclonal gammopathy and 
monoclonal paraproteinemia are related to his exposure to 
Agent Orange while in Vietnam.

The veteran's personnel records show he had service in 
Vietnam.

The veteran's service medical records are negative for 
treatment of these disorders.

A January 2002 VA outpatient treatment record shows the 
veteran had a history of monoclonal gammopathy.  Neurology 
noted this during work-up for peripheral neuropathy.  He was 
seen once for this disorder in August 2000.  The physician 
noted that if it was monoclonal gammopathy, it was clearly of 
uncertain significance.  The veteran needed only yearly 
monitoring of the disorder.  If there was a spike in size or 
if anemia or renal failure were to supervene, more aggressive 
workup for myeloma would be appropriate.  There was no need 
for a bone marrow biopsy at this time.

An April 2002 VA outpatient record shows the veteran was seen 
for his monoclonal gammopathy, and he had no new findings or 
complaints.  

A February 2003 VA treatment record indicates the veteran had 
a fat pad biopsy done in September 2000 that was negative for 
amyloid.  A follow-up appointment in April 2002 showed the 
veteran had monoclonal gammopathy for seven years.  He was at 
very low risk for progression to myeloma, but the risk did 
persist for his lifetime.  He was to continue to be followed.

During his July 2007 hearing, the veteran indicated that he 
believed his disorder was due to exposure to Agent Orange.

Based on the record, the Board finds that service connection 
for monoclonal gammopathy and monoclonal paraproteinemia is 
not warranted.  The service medical records do not show that 
either disorder was manifest while on active duty.  In 
addition, the first evidence of any diagnosis for either 
disease is dated in 2000, more than thirty years after 
separation from service.  Furthermore, while the veteran has 
contended that this disorder is due to his exposure in 
service to Agent Orange, neither monoclonal gammopathy nor 
monoclonal paraproteinemia is a disorder that is subject to 
presumptive service connection for veterans who have served 
in Vietnam during the applicable time period.  In addition, 
no competent professional has related the findings to any 
incident of service, to include Agent Orange exposure.  
Therefore, even though the veteran did have service in 
Vietnam, service connection is not warranted.

Furthermore, while the veteran has contended that his 
monoclonal gammopathy and monoclonal paraproteinemia are due 
to Agent Orange exposure, his opinion is not competent 
because he has not been shown to have the requisite medical 
expertise to opine as to the etiology of a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the VA treatment records show the 
veteran was at risk for myeloma because of his monoclonal 
paraproteinemia and monoclonal gammopathy.  While multiple 
myeloma is a disorder that is presumptively service connected 
for those with service in Vietnam, and the veteran's medical 
evidence shows that his monoclonal paraproteinemia and 
monoclonal gammopathy could lead to this disorder, he has not 
been diagnosed with myeloma.

Consequently, as the evidence preponderates against the claim 
of entitlement to service connection for monoclonal 
gammopathy and monoclonal paraproteinemia, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hz.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I, for essentially normal acuity, through Level XI, for 
profound deafness.  38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 
6100 (2007).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b) (2007).  As shown below, the veteran's 
bilateral hearing disability does not meet either of these 
criteria.

The Board appreciates the veteran's statements regarding the 
impact his hearing loss has on his life.  While the Board 
sympathizes with the veteran's obvious hearing difficulties, 
the Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

In June 1997, the veteran's hearing was tested at VA.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
40
75
LEFT
10
15
25
60

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

In August 1998, the veteran's hearing was tested at VA.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
10
30
65
LEFT
15
15
25
45

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

In April 1999, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
35
25
40
85
LEFT
30
30
30
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.

In November 1999, the veteran's hearing was tested at VA.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
45
80
LEFT
20
20
30
55

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

In June 2001, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
40
90
LEFT
25
30
35
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

The results from the April 1999 VA examination showed the 
veteran with more hearing loss than the other audiological 
examinations.  The results of this examination show that the 
average pure tone threshold in the veteran's right ear was 47 
decibels with a speech recognition score of 92.  His left ear 
demonstrated an average pure tone threshold of 39 decibels 
with a speech recognition score of 88.  Evaluating these test 
scores based on Table VI, found at 38 C.F.R. § 4.85, reflects 
that the veteran's right ear hearing acuity is at Level I, 
and his left ear is at Level II, corresponding to the 
noncompensable disability evaluation which is currently 
assigned.  The results from all other audiological 
examinations show the veteran's right and left ears were both 
at Level I, corresponding to a noncompensable evaluation.

These levels of hearing acuity, as reflected on Table VII of 
38 C.F.R. § 4.85, are entitled to a noncompensable 
evaluation, and no more.  In order to be assigned a 10 
percent disability rating, the veteran would have to have 
Level V hearing in one ear and Level II hearing in the other 
ear, or Level III hearing in one ear and Level IV hearing in 
the other ear.  None of the findings on examination reflect 
that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  As noted above, the criteria encompass what is 
termed the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  We appreciate the 
veteran's concern that his hearing has worsened, but it is 
impairment of earning capacity that is paramount.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is reasonable doubt as to 
any material issue regarding the matter of an increased 
rating for the service-connected bilateral hearing loss.  The 
preponderance of the evidence is thus against the claim.





ORDER

The application to reopen a claim for service connection for 
a bilateral knee disorder is denied.

Service connection for monoclonal gammopathy and monoclonal 
paraproteinemia, claimed as due to exposure to herbicide 
agents, is denied.

A compensable evaluation for bilateral hearing loss is 
denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


